Title: From Thomas Jefferson to William Taylor, 7 December 1807
From: Jefferson, Thomas
To: Taylor, William


                        
                            Sir
                     
                            Washington Dec. 7. 07
                        
                        I now inclose you an order of the bank of the US. at this place on that at Baltimore for two hundred &
                            thirty three dollars & a third on account of mr John Kelly, 200. of which are agreeable to a former order, and thirty
                            three and a third under a later one of which he has or probably will advise you.   I salute you with respect.
                        
                            Th: Jefferson
                     
                        
                    